DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 11-12 of U.S. Patent No. 10,910,545. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims have been patented.
Regarding claim 1, Pat ‘545 discloses, in claim 1, a superconducting junction comprising: 
a first layer and a second layer of superconducting material (all limitations are the same with the limitations recited in claim 1 of Pat ‘545); 
a tunneling layer of insulating material disposed between the first layer and the second layer of the superconducting material (all limitations are the same with the limitations recited in claim 1 of Pat ‘545); and 
a layer of thermally conducting, non-superconducting material disposed between the first layer and the second layer of the superconducting material, the non-superconducting layer being in contact with either the first layer or the second layer of superconducting material (all limitations are the same with the limitations recited in claim 1 of Pat ‘545).
Regarding claim 2, Pat ‘545 discloses the superconducting junction of claim 1 as described above.
Pat ‘545 further discloses, in claim 11, the layer of non-superconducting material with a superconducting proximity effect is in contact with either of the first layer of the superconducting material or the second layer of the superconducting material for thermal control of the superconducting junction within the superconducting junction (all limitations are the same with the limitations recited in claim 11 of Pat ‘545); 
the first layer of superconducting material and the second layer of superconducting material overlapping each other at the superconducting junction and being configured to provide electric contacts the superconducting junction (all limitations are the same with the limitations recited in claim 11 of Pat ‘545).
Regarding claim 3, Pat ‘545 discloses the superconducting junction of claim 1 as described above.
Pat ‘545 further discloses, in claim 12, an area of the layer of the non-superconducting material within the superconducting junction is smaller than a superconducting area of the superconducting junction (all limitations are the same with the limitations recited in claim 12 of Pat ‘545).
Regarding claim 4, Pat ‘545 discloses the superconducting junction of claim 1 as described above.
Pat ‘545 further discloses, in claim 2, the non-superconducting material of the non-superconducting layer is configured to extend outside the superconducting junction (all limitations are the same with the limitations recited in claim 2 of Pat ‘545).
Regarding claim 5, Pat ‘545 discloses, in claim 1, a method of manufacturing a superconducting junction, the method comprising 
forming a layer of thermally conducting, non-superconducting material between a first layer and a second layer of the superconducting material, the non-superconducting layer being in contact with either the first layer or the second layer of superconducting material (“a layer of thermally conducting, non-superconducting material disposed between the first layer and the second layer of the superconducting material, the non-superconducting layer being in contact with either the first layer or the second layer of superconducting material”, in claim 1 of Pat ‘545, is interpreted as the same limitation); and 
forming a tunneling layer of insulating material between the first layer and the second layer of the superconducting material (“a tunneling layer of insulating material disposed between the first layer and the second layer of the superconducting material”, in claim 1 of Pat ‘545, is interpreted as the same limitation).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Wilson (US 5,121,173).
Regarding claim 1, Wilson discloses, in at least figure 2 and related text, a superconducting junction (junction in between 14 and 18, col. 2/ line 55-col. 3/ line 65) comprising: 
a first layer (14, col. 2/ line 55-col. 3/ line 65) and a second layer (18, col. 2/ line 55-col. 3/ line 65) of superconducting material; 
a tunneling layer (17, col. 2/ line 55-col. 3/ line 65) of insulating material disposed between the first layer (14, col. 2/ line 55-col. 3/ line 65) and the second layer (18, col. 2/ line 55-col. 3/ line 65) of the superconducting material; and 
a layer (16, col. 2/ line 55-col. 3/ line 65) of thermally conducting, non-superconducting material disposed between the first layer (14, col. 2/ line 55-col. 3/ line 65) and the second layer (18, col. 2/ line 55-col. 3/ line 65) of the superconducting material, the non-superconducting layer (16, col. 2/ line 55-col. 3/ line 65) being in contact with either the first layer (14, col. 2/ line 55-col. 3/ line 65) or the second layer (18, col. 2/ line 55-col. 3/ line 65) of superconducting material.
Regarding claim 2, Wilson discloses the superconducting junction of claim 1 as described above.
Wilson further discloses, in at least figure 2 and related text, the layer (16, col. 2/ line 55-col. 3/ line 65) of non-superconducting material with a superconducting proximity effect is in contact with either of the first layer (14, col. 2/ line 55-col. 3/ line 65) of the superconducting material or the second layer (18, col. 2/ line 55-col. 3/ line 65) of the superconducting material for thermal control of the superconducting junction (junction in between 14 and 18, col. 2/ line 55-col. 3/ line 65) within the superconducting junction (junction in between 14 and 18, col. 2/ line 55-col. 3/ line 65); 
the first layer (14, col. 2/ line 55-col. 3/ line 65) of superconducting material and the second layer (18, col. 2/ line 55-col. 3/ line 65) of superconducting material overlapping each other at the superconducting junction (junction in between 14 and 18, col. 2/ line 55-col. 3/ line 65) and being configured to provide electric contacts (19, col. 2/ line 55-col. 3/ line 65) the superconducting junction (junction in between 14 and 18, col. 2/ line 55-col. 3/ line 65).
Regarding claim 3, Wilson discloses the superconducting junction of claim 1 as described above.
Wilson further discloses, in at least figure 2 and related text, an area of the layer (16, col. 2/ line 55-col. 3/ line 65) of the non-superconducting material within the superconducting junction (junction in between 14 and 18, col. 2/ line 55-col. 3/ line 65) is smaller than a superconducting area of the superconducting junction (junction in between 14 and 18, col. 2/ line 55-col. 3/ line 65).
Regarding claim 4, Wilson discloses the superconducting junction of claim 1 as described above.
Wilson further discloses, in at least figure 2 and related text, the non-superconducting material of the non-superconducting layer (16, col. 2/ line 55-col. 3/ line 65) is configured to extend outside the superconducting junction (junction in between 14 and 18, col. 2/ line 55-col. 3/ line 65).
Regarding claim 5, Wilson discloses, in at least figure 2 and related text, a method of manufacturing a superconducting junction (junction in between 14 and 18, col. 2/ line 55-col. 3/ line 65), the method comprising 
forming a layer (16, col. 2/ line 55-col. 3/ line 65) of thermally conducting, non-superconducting material between a first layer (14, col. 2/ line 55-col. 3/ line 65) and a second layer (18, col. 2/ line 55-col. 3/ line 65) of the superconducting material, the non-superconducting layer (16, col. 2/ line 55-col. 3/ line 65) being in contact with either the first layer (14, col. 2/ line 55-col. 3/ line 65) or the second layer (18, col. 2/ line 55-col. 3/ line 65) of superconducting material; and 
forming a tunneling layer (17, col. 2/ line 55-col. 3/ line 65) of insulating material between the first layer (14, col. 2/ line 55-col. 3/ line 65) and the second layer (18, col. 2/ line 55-col. 3/ line 65) of the superconducting material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG-HO KIM/             Primary Examiner, Art Unit 2811